EXHIBIT 8
From:                Schutz, Jacob
To:                  Pepperman II, Richard C.; Schwartz, Matthew A.; Krugman, Maya; Hill, Colin O.; Thrope, Jerrold A.; Dato, Tyler
                     M.
Cc:                  "mgyandoh@ktmc.com"; "CLAPOFF@TREVETTCRISTO.COM"; Richter, Kai; Lukas, Paul; Specht, Brock; Engstrom,
                     Carl; Luebesmier, Elizabeth
Subject:             In re M&T Bank Corp. ERISA Litigation
Date:                Wednesday, August 28, 2019 6:06:49 PM


Counsel:

In light of yesterday’s telephonic conference with the Court, please advise whether you are available
tomorrow to meet and confer regarding Gordon Feinblatt’s privilege logs. If not, please provide your
soonest availability. During the meet and confer call, please be prepared to discuss the following
documents as identified on Gordon Feinblatt’s privilege logs:

REV0000409
REV0000444
REV0000445
REV0000454
REV0000744
REV0000866
GF0002788
GF0002860
GF0002863

Thanks,
Jacob




      Jacob Schutz
      Associate Attorney
      612-256-3288 | jschutz@nka.com

      4600 IDS Center, 80 S. 8th St.
      Minneapolis, MN 55402
      877-448-0492 | fax: 612-338-4878
      www.nka.com
      contact card


EMPLOYEE & CONSUMER RIGHTS

The information contained in this transmission may be attorney privileged and/or confidential
information intended for the use of the individual or entity named above. If the reader of this
message is not the intended recipient, you are hereby notified that any dissemination, distribution
or copying of this communication is strictly prohibited.
